Moore, Judge.
The plaintiff must be non-suited. Í-? should have declared for an undivided moity of the whole ; otherwise the action of ejectment will be made to have the operation oí a writ of .partition; for the sheriff cannot put the plaiptifi in pee - *101secsion of the half he claims, not being stated to be an undivided half, unless he previously make a diviso» and ascertain the moity the pla.int.ifFis to have. Gaskin vs. Gaskin, in Cowper, 657, is not like this case, for there one tenant in common recovered against another, the plaintiff was non-suited; as d though ha moved several times afterwards in this term to L ,ve the non-suit set aside, he did not prevail.
§¡¿iere dje hoc, and see law of ejectment, 109, 1 Rolls. Ab. 885. 1 Sid. 229. 1 Burr. 326, 330. 2 Rolls. Ab. 704, p. 22. Cowp. 657. 2 Bl. Re. 973, 974, 975, 1012, 1013.